Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office action.  Claims 1-20 are currently pending and have been rejected below.

Claim Rejections - 35 USC § 112(b) or Pre-AIA , 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10, and 19, first limitation, recites, “the outcome.”   There is insufficient antecedent basis for this limitation.  Claims 2-9, 11-18, and 20 are rejected based on the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 10, and 18 includes limitations reciting functionality that optimizing a predictive model based on a set of inputs, including: 
monitoring data characterizing inputs to a prediction process that classifies events, an output of the prediction process, and feedback data characterizing a performance of the outcome; determining, from the monitoring, a resource capacity affecting the outcome of the prediction process, and/or a cost-benefit affecting the outcome of the prediction process, and providing the determined resource capacity and/or the determined cost-benefit; 
which is an abstract idea reasonably categorized as 
Mental processes – as the predictive modeling steps can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Similarly, Claims 2-9, 11-17, and 19-20 each contain limitations describing mental processes that can be performed in the human mind and further narrow the abstract idea.   
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 10, and 18 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, memory, instructions, computer readable medium.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Alternatively, the monitoring would amount to insignificant extrasolution data gathering/storing activities to the judicial exception.   
 As a result, Claims 1, 11, and 18 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2-6, 8, 11-15, 17, and 19-20 do not include any additional elements beyond those recited with respect to claim 1.  Claims 7 and 16 further includes “deploying the trained model within an enterprise resource management system” which generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h); 
As a result, Claims 2-9, 11-17, and 19-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, memory, instructions, computer readable medium. Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
The monitoring also amounts to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)  
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, Claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
Claims 2-6, 8, 11-15, 17, and 19-20 do not include any additional elements beyond those recited with respect to claim 1. 
Claims 7 and 16 further recite “deploying the trained model within an enterprise resource management system” which generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h), and are well-understood, routine, and conventional computer function in view of Spec,0002, which describes the additional elements in such a manner as to indicate that the additional elements are sufficiently well-known in the art. 
As a result, Claims 2-9, 11-17, and 19-20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1. 
Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McBride (2013/0006916) in view of Ristock (2016/0036982)
 
Regarding Claim 1, McBride discloses:  
A method comprising: (Figure 1, Abstract, 0057- method, CPU, memory, instructions)										monitoring data characterizing inputs to a prediction process that classifies events, an output of the prediction process, and feedback data characterizing a performance of the outcome; (Figure 4, Figure 7 (745) – monitoring customer preferences (classifications) during search event;   0032, 0109-  probability of sale determines whether customer is a lead worth pursuing (classification, output) or filtered out (classification and output);   Figure 7 (780), 0109-0112, 0186- dealer “close rate” for leads/sales (whether leads purchased product) is feedback for updating model (feedback data)
0109-  “filtering to focus attention on those users (potential customers) who have the higher probabilities of buying the product”;  
0032-  “This filter could be used, for example, when the availability of a vendor's resources (e.g., sales persons, email responders, etc.) available to pursue interested users is insufficient to provide balanced attention to all the users for whom the vendor appeared in an online product search.”)		determining, from the monitoring, a resource capacity affecting the outcome of the prediction process, and/or a cost-benefit affecting the outcome of the prediction process; (0032- considering a dealers availability to pursue users (resource capacity) when deciding to filter; “This filter could be used, for example, when the availability of a vendor's resources (e.g., sales persons, email responders, etc.) available to pursue interested users is insufficient to provide balanced attention to all the users for whom the vendor appeared in an online product search.”)
McBride discloses resource-constrained vendors (Abstract, 0010, 0037) but does not explicitly state, “providing the determined resource capacity and/or the determined cost-benefit.”  Ristock, directed to dynamic customer segmentation, discloses:  assignment logic uses the “agent capacity” criteria (ie. resource capacity) to select or define a best agent (0006, 0162- “In a traditional interaction, the contact center agent assignment logic preferably routes an inbound interaction to what the system determines is a “best” or target agent. The agent typically is selected or defined based on one or more criteria, such as availability, occupancy, static customer segment, priority, required skills to handle an interaction of a given media type, agent capacity, customer interaction history (e.g., last agent routing), and other criteria, such as up- or cross-sell opportunities, agent skills, and the like.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Ristock’s logic (ie. providing of resource capacity) to McBride’s outcome (a customer is worth pursing), “helping identity a “best agent” to route an inbound interaction” (0006, 0162), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, McBride discloses:  The method of claim 1, wherein determining the resource capacity includes determining a number of outputs assigned to a first class of at least two classes over a period of time. (0032- the agent’s current availability based on currently assigned customers worth pursuing (leads) (first class) opposed to filtered out customers (second class)) 
0109-  “filtering to focus attention on those users (potential customers) who have the higher probabilities of buying the product”;  
0032-  “This filter could be used, for example, when the availability of a vendor's resources (e.g., sales persons, email responders, etc.) available to pursue interested users is insufficient to provide balanced attention to all the users for whom the vendor appeared in an online product search.”)

Regarding Claim 3, McBride discloses: The method of claim 2, wherein the resource capacity characterizes a number of events that an entity has resources to process over the period of time. (0032- dealer’s capacity pertains to a number of submitted online searches they have availability to pursue ((number of events that an entity has resources to process over the period of time); “This filter could be used, for example, when the availability of a vendor's resources (e.g., sales persons, email responders, etc.) available to pursue interested users is insufficient to provide balanced attention to all the users for whom the vendor appeared in an online product search.”)

Regarding Claim 5, McBride discloses:The method of claim 1, wherein the inputs to the prediction process include information associated with sales leads, the events including sales opportunities, and the feedback data characterizes whether pursuing the sales leads resulted in conversion of the sales leads. (This limitation is rejected based on the same citations as Claim 1 above; customer information is used for sales leads/ sales opportunities; close rate (based on sales and leads) are fed back into the model) 

Regarding Claim 6, McBride discloses: The method of claim 1, wherein the feedback data characterizes whether the output of the prediction process was accurate. (Figure 7(780)–(730) – close rate indicates whether the potential customer was worth pursuing (accurate))   

Regarding Claim 7, McBride discloses: The method of claim 1, further comprising: determining, based on the monitoring, that a sufficient amount of data characterizing the inputs, the output, and the feedback data has been received, (Figure 7(780)–(730), 0186, 0191 – receiving data for all three categories; close rate feedback indicates whether lead was worth pursuing)   
and training a model to perform the prediction process using the monitored data; 
and deploying the trained model within an enterprise resource management system for operating on new input data to the prediction process.  (0186, 0191 – model is trained; feedback loop of close rates and updated probabilities of sales operate on new input data) 

Regarding Claim 8, McBride discloses: The method of claim 7, further comprising: receiving new data characterizing input data for a new event; (0186, 0191 – new data within feedback loop; Figure 4, Figure 7 (745) –customer preferences during search event (classifications))
determining a first class of at least two classes for the new event and using the model, the capacity, and/or the cost-benefit; (Figure 4, Figure 7 (745) – monitoring customer preferences during search event (classifications);   0032, 0109- probability of sale determine whether customer is a lead worth pursuing (classification and output) or filtered out (classification and output);   
determining an impact value of the first class of the new event; and providing the first class and the determined impact value.  (0148-0150- probability to close for lead worth pursuing, also calculates expected revenue (impact value))

Regarding Claim 9, McBride discloses: The method of claim 7, wherein training the model includes training a set of models, each model in the set of models trained for at least one resource capacity value; [0112] Different makes might have different probability function. (dealers training different models) …. In one embodiment of the DSA algorithm, for example, Mercedes-Benz dealers show a different pattern compared to other makes and the close rate for Mercedes-Benz dealers is relatively high compared to network dealers that sold other makes) 
0121(bottom) – “…those three makes have different function of probability of sale compared to other makes.”
0109- Since some dealers only take leads from those zips that locate 60 miles or closer. The close rate is only based on the sales and leads within 60 miles drive distance. (dealer resource capacity value)  
and wherein determining the first class using the model includes selecting the model from the set of models according to the determined resource capacity.  (0032- dealers availability (determined resource capacity) is considered when applying the dealers particular model (0112) to filter for customer leads worth pursuing (first class)) 

Claims 10-12 and 14-20 stand rejected based on the same citations and rationale as applied to the Claims above. 

Claim 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over McBride (2013/0006916) in view of Ristock (2016/003698) in view of Batalov (US Patent 11106994).

Regarding Claim 4, McBride discloses: The method of claim 1, McBride does not explicitly state: wherein determining the cost-benefit affecting the outcome of the prediction process includes estimating a cost of a false positive, a cost of a false negative, a benefit of a true positive, and a benefit of a true negative.    Batalov, directed to tuning of machine learning models, discloses using the total value of a model from weights assigned to false positives, false negatives, true positives and true negatives, to identify the predictive models that are most useful to the system or customer (decreased costs, increased total value and/or improved performance) when compared to other models. (5(35-62)- A total value or aggregated value (or conversely an overall cost or negative value) of the model per data point may be computed using the combined total values of the predictive weights (e.g. by summing, multiplying, or otherwise aggregating the predictive weights). In addition, the total value of the model may be multiplied by the number of data points classified (e.g., 10,000 data points multiplied by the model's total value) to come up a total cost of the model over time. The total value of the model with one set of predictive weights and a weight adjusted classification threshold may be compared to the model using other separate predictive weights to identify predictive models that are most useful to the system or a customer. For example, if the predictive weights represent dollars, time, distance, temperature, kilowatts, measurements (e.g., grams), or other real world values, then the total value or total cost of using the model with defined predictive weights may be computed.
,,, An example baseline for the machine learning model may be represented as a weight of 100 for false positives, 100 for false negatives, 0 for true positives and 0 for true negatives. So, the total cost of the model may be 200. When the weight adjusted classification threshold is modified then the updated weights may be calculated and the total value may be computed and a new total value of the model may be represented as being, for example, 187. Accordingly, the total value of a model may be compared to the total value of other models to find decreased costs, increased total value and/or improved performance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Batalov’s cost-benefit determination (ie. total value) to McBride’s in view of Ricstock’s predictive outcome, helping assess performance in a current model, helping select models most useful to the system or a customer over time (5(35-62))

Claim 13 stand rejected based on the same citations and rationale as applied to Claim 4. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 2022/0351087: “Feature Pruning and Algorithm Selection for Machine Learning,”
(0031, Table 1 – training a model to predict whether user will purchase a vehicle;
0048-0051, Figure 5 – multiple machine learning models are trained for the prediction)  
US Patent 11507903: “Dynamic Formation Of Inside Sales Team Or Expert Support Team”
 (9(64)-10(7) - internal sales information 204 may also include data relevant to determining which tele-agents 120 should ideally be assigned to an inside sales team or expert support team for particular products and services. This information may include …. the availability, i.e., bandwidth, of particular tele-agents)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623